Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), dated effective as of
February 13, 2006, is entered into by and between CONSOLIDATED GRAPHICS, INC., a
Texas corporation having its principal place of business in Houston, Harris
County, Texas (“CGX”), and JOE R. DAVIS (the “Executive”); other capitalized
terms used in this Agreement are defined and shall have the meanings set forth
in Section 17 or elsewhere herein.

 

W I T N E S S E T H:

 

WHEREAS, Executive is to be employed as Chief Executive Officer of CGX;

 

WHEREAS, in connection with his employment, Executive will be provided by CGX
with specialized training and given access to confidential information;

 

WHEREAS, it is the desire of the Board of Directors of CGX (the “Board”) to
engage Executive as an executive officer of CGX and its subsidiaries pursuant to
the terms of this Agreement; and

 

WHEREAS, Executive is willing to commit himself to serve as Chief Executive
Officer of CGX on the terms herein provided.

 

NOW, THEREFORE, in consideration of the premises, representations and mutual
covenants hereinafter set forth, the parties hereby covenant and agree as
follows:

 


1.             EMPLOYMENT.  CGX HEREBY EMPLOYS EXECUTIVE, AND EXECUTIVE HEREBY
ACCEPTS EMPLOYMENT WITH CGX, ON THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT.

 


2.             EMPLOYMENT PERIOD.  THE TERM OF EXECUTIVE’S EMPLOYMENT (THE
“EMPLOYMENT PERIOD”) PURSUANT TO THE TERMS OF THIS AGREEMENT SHALL COMMENCE UPON
THE EFFECTIVE DATE AND SHALL CONTINUE UNTIL MARCH 31, 2011, UNLESS EARLIER
TERMINATED IN ACCORDANCE WITH SECTION 15(A) BELOW.

 


3.             DUTIES.  EXECUTIVE SHALL (I) SERVE UNDER THE DIRECTION OF THE
BOARD AS CHIEF EXECUTIVE OFFICER OF CGX, (II) HAVE ALL THE RIGHTS, POWERS AND
DUTIES ASSOCIATED WITH HIS POSITIONS AND (III) FAITHFULLY, TO THE BEST OF
EXECUTIVE’S ABILITY, PERFORM THE DUTIES AND OTHER REASONABLY RELATED SERVICES
ASSIGNED TO EXECUTIVE BY THE BOARD FROM TIME TO TIME (THE “DUTIES”).  EXECUTIVE
SHALL BE SUBJECT TO, AND SHALL COMPLY WITH, CGX INSIDER TRADING POLICIES (A COPY
OF WHICH HAS BEEN DELIVERED TO EXECUTIVE) AND THE OTHER POLICIES OF CGX IN
EFFECT FROM TIME TO TIME (COLLECTIVELY, THE “CGX POLICIES”); PROVIDED, HOWEVER,
THAT TO THE EXTENT SUCH CGX POLICIES MAY CONTRADICT THE EXPRESS PROVISIONS OF
THIS AGREEMENT, THE PROVISIONS OF THIS AGREEMENT SHALL GOVERN.  EXECUTIVE SHALL
DEVOTE HIS FULL BUSINESS TIME, EFFORTS AND ATTENTION TO THE BUSINESS OF CGX
DURING THE EMPLOYMENT PERIOD CONSISTENT WITH PAST PRACTICE AND, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE BOARD, EXECUTIVE SHALL NOT DURING THE EMPLOYMENT
PERIOD RENDER ANY SERVICES OF A BUSINESS, COMMERCIAL OR PROFESSIONAL NATURE TO
ANY PERSON OR ORGANIZATION OTHER THAN CGX AND THE AFFILIATES OR BE ENGAGED IN
ANY OTHER BUSINESS ACTIVITY, OTHER THAN THOSE ACTIVITIES DESCRIBED IN SECTION 12
BELOW.  EXECUTIVE REPRESENTS AND WARRANTS THAT EXECUTIVE IS NOT A PARTY TO OR
BOUND BY ANY AGREEMENT OR CONTRACT OR SUBJECT TO ANY RESTRICTIONS, INCLUDING
WITHOUT LIMITATION IN


 

--------------------------------------------------------------------------------



 


CONNECTION WITH ANY PREVIOUS EMPLOYMENT, WHICH MIGHT PREVENT EXECUTIVE FROM
ENTERING INTO AND PERFORMING EXECUTIVE’S OBLIGATIONS UNDER THIS AGREEMENT.

 


4.             COMPENSATION.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE
COMPENSATED FOR EXECUTIVE’S SERVICES AS FOLLOWS:

 


(A)           EXECUTIVE SHALL BE PAID A BASE MONTHLY SALARY OF $62,500.00,
SUBJECT TO ANY AND ALL CUSTOMARY PAYROLL DEDUCTIONS, INCLUDING DEDUCTIONS FOR
THE FEDERAL INSURANCE CONTRIBUTIONS ACT AND OTHER FEDERAL, STATE AND LOCAL
TAXES.

 


(B)           EXCEPT TO THE EXTENT SUCH POLICIES MAY CONTRADICT THE EXPRESS
PROVISIONS OF THIS AGREEMENT, IN WHICH CASE THE PROVISIONS OF THIS AGREEMENT
SHALL GOVERN, EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE (I) FRINGE BENEFITS ON THE
SAME BASIS AS OTHER MANAGEMENT EMPLOYEES OF CGX PURSUANT TO CGX POLICIES IN
EFFECT FROM TIME TO TIME, INCLUDING HOLIDAY TIME, AND (II) SUCH VACATION TIME AS
EXECUTIVE MAY DETERMINE IN HIS DISCRETION; PROVIDED, HOWEVER, THAT SUCH VACATION
TIME SHALL NOT UNREASONABLY INTERFERE WITH THE EXECUTION BY EXECUTIVE OF HIS
DUTIES HEREUNDER AND EXECUTIVE SHALL NEITHER ACCUMULATE VACATION TIME NOR BE
ENTITLED TO CARRYOVER INTO SUBSEQUENT PERIODS OR BE PAID ANY COMPENSATION IN
ADDITION TO HIS STATED SALARY FOR ANY VACATION TIME PLANNED BUT NOT TAKEN,
REGARDLESS OF THE REASON THEREFOR; AND PROVIDED, FURTHER, THAT THE BOARD IN ITS
SOLE DISCRETION SHALL HAVE THE RIGHT AT ANY TIME TO IMPLEMENT VACATION
GUIDELINES APPLICABLE TO THE EXECUTIVE NOT LESS THAN GENERALLY APPLICABLE
COMPANY POLICY THEN IN EFFECT.

 


(C)           EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE, TO THE EXTENT THAT
EXECUTIVE MEETS ALL ELIGIBILITY REQUIREMENTS OF GENERAL APPLICATION, IN EACH OF
THE EMPLOYEE BENEFIT PLANS MAINTAINED BY CGX OR IN WHICH EMPLOYEES OF CGX
GENERALLY ARE ELIGIBLE TO PARTICIPATE, INCLUDING AS OF THE DATE HEREOF, GROUP
HOSPITALIZATION, MEDICAL, DENTAL, AND SHORT AND LONG TERM DISABILITY AND LIFE
PLANS.

 


5.             BONUS.  IN ADDITION TO THE OTHER COMPENSATION SET FORTH HEREIN,
EXECUTIVE SHALL BE ENTITLED TO RECEIVE AN ANNUAL CASH BONUS PAYMENT IN AN AMOUNT
NOT TO EXCEED $750,000, TO BE DETERMINED (A) FOR FISCAL YEARS ENDING IN 2006 AND
2007 BY MULTIPLYING THE PERCENTAGE INCREASE IN DILUTED EARNINGS PER SHARE BY
THREE AND MULTIPLYING THE RESULT BY $750,000, (B) FOR FISCAL YEARS ENDING IN
2008, 2009, 2010 AND 2011, IN ACCORDANCE WITH THE FORMULA SET FORTH IN CLAUSE
(A), UNLESS OTHERWISE DETERMINED BY THE COMPENSATION COMMITTEE OF THE BOARD.  IF
EXECUTIVE IS EMPLOYED ON THE LAST DAY OF A FISCAL YEAR, THE BONUS FOR SUCH
FISCAL YEAR SHALL BE DEEMED EARNED AS OF SUCH DATE AND PAYABLE WHETHER OR NOT
EMPLOYMENT CONTINUES BEYOND SUCH DATE.  THE BONUS SHALL BE PAID ON OR BEFORE
JUNE 15 FOLLOWING THE FISCAL YEAR IN WHICH SUCH BONUS WAS EARNED.  FOR PURPOSES
OF THIS SECTION 5, “DILUTED EARNINGS PER SHARE” SHALL BE DETERMINED BEFORE
EXTRAORDINARY ITEMS AND CUMULATIVE EFFECT OF CHANGES IN ACCOUNTING PRINCIPLES,
IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND AS AUDITED BY A
NATIONALLY RECOGNIZED ACCOUNTING FIRM.

 


6.             STOCK INCENTIVES.  IN ADDITION TO THE OTHER COMPENSATION SET
FORTH HEREIN, EXECUTIVE SHALL RECEIVE:

 


(A)           EFFECTIVE AS OF APRIL 1, 2006, A RESTRICTED STOCK GRANT UNITS (“RS
UNITS”) COVERING THAT NUMBER OF SHARES OF CGX COMMON STOCK BEING THE GREATER OF
(I) 12,500 SHARES OR (II) THE NUMBER OF SHARES OBTAINED BY DIVIDING $500,000 BY
THE CLOSING PRICE PER SHARE OF CGX COMMON STOCK AS REPORTED ON THE NEW YORK
STOCK EXCHANGE (OR IF NOT


 

--------------------------------------------------------------------------------


 


REPORTED ON THE NEW YORK STOCK EXCHANGE, SUCH OTHER NATIONAL EXCHANGE OR
QUOTATION SYSTEM ON WHICH CGX COMMON STOCK IS THEN QUOTED) ON MARCH 31, 2006;

 


(B)           EFFECTIVE AS OF EACH OF APRIL 1, 2007, 2008, 2009 AND 2010, RS
UNITS COVERING THAT NUMBER OF SHARES OF CGX COMMON STOCK BEING THE GREATER OF
(I) 12,500 SHARES OR (II) THE NUMBER OF SHARES OBTAINED BY DIVIDING A NUMBER AS
DETERMINED BY THE COMPENSATION COMMITTEE, BUT NOT LESS THAN $500,000, BY THE
CLOSING PRICE PER SHARE OF CGX COMMON STOCK AS REPORTED ON THE NEW YORK STOCK
EXCHANGE (OR IF NOT REPORTED ON THE NEW YORK STOCK EXCHANGE, SUCH OTHER NATIONAL
EXCHANGE OR QUOTATION SYSTEM ON WHICH CGX COMMON STOCK IS THEN QUOTED) ON THE
LAST TRADING DAY IMMEDIATELY PRECEDING SUCH EFFECTIVE DATE; AND

 


(C)           EFFECTIVE AS OF THE EFFECTIVE DATE, OPTIONS TO PURCHASE 300,000
SHARES OF CGX COMMON STOCK AT AN EXERCISE PRICE EQUAL TO THE CLOSING PRICE PER
SHARE OF CGX COMMON STOCK AS REPORTED ON THE NEW YORK STOCK EXCHANGE (OR IF NOT
REPORTED ON THE NEW YORK STOCK EXCHANGE, SUCH OTHER NATIONAL EXCHANGE OR
QUOTATION SYSTEM ON WHICH CGX COMMON STOCK IS THEN QUOTED) ON THE DAY
IMMEDIATELY PRECEDING THE EFFECTIVE DATE.

 

Such RS Units shall (i) vest on the annual anniversary of the date of grant in
equal increments from the date of grant through the expiration date of this
Agreement but in no case over a period of less than three years and (ii) shall
otherwise be granted in accordance with and subject to the terms set forth on
the form of CGX Restricted Stock Grant Unit approved by the Compensation
Committee (the “Committee”) pursuant to the Consolidated Graphics, Inc.
Long-Term Incentive Plan, as amended (the “LTIP”).  Such options shall (i) vest
immediately, (ii) expire on the earlier of (1) the 180th day following
termination of employment or (2) the tenth anniversary of the Effective Date,
(iii) be subject to the restriction that Executive shall not sell the underlying
shares with respect to which the options have been exercised, which restriction
shall be removed, without regard to the date on which such options are
exercised, in 20% annual increments beginning on March 31, 2007 and continuing
thereafter through the expiration date of this Agreement and (iv) otherwise be
granted in accordance with and subject to the terms of the form of CGX Stock
Option Agreement approved by the Committee pursuant to the LTIP.  CGX shall
further take such action as may be necessary to amend the agreements with
respect to all stock options for shares of CGX common stock held by Executive as
of the Effective Date to provide that such options shall vest effective as of
the Effective Date, subject to the restriction that Executive shall not sell the
underlying shares with respect to which the options have been exercised, which
restriction shall be removed, without regard to the date on which such options
are exercised, whether in whole or in part, with respect to each discrete
tranche, in 20% annual increments beginning on March 31, 2007 and continuing
thereafter through the expiration date of this Agreement.

 


7.             EXECUTIVE EXPENSES.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE
SHALL BE ENTITLED TO BE REIMBURSED FOR REASONABLE NORMAL BUSINESS EXPENSES
DIRECTLY INCURRED IN THE PERFORMANCE OF THE DUTIES HEREUNDER AND IN ACCORDANCE
WITH CGX POLICIES IN EFFECT FROM TIME TO TIME.

 


8.             NO COMPETING BUSINESS.  IN CONSIDERATION FOR THE BENEFITS
RECEIVED BY EXECUTIVE PURSUANT TO THIS AGREEMENT, DURING THE NONCOMPETITION
PERIOD, EXECUTIVE SHALL NOT, EXCEPT AS PERMITTED BY SECTION 12 OF THIS
AGREEMENT, DIRECTLY OR INDIRECTLY OWN, MANAGE, OPERATE, CONTROL, INVEST OR
ACQUIRE AN INTEREST IN, OR OTHERWISE ENGAGE OR PARTICIPATE (WHETHER AS A
PROPRIETOR,


 

--------------------------------------------------------------------------------


 


PARTNER, EMPLOYEE, STOCKHOLDER, MEMBER, DIRECTOR, OFFICER, EXECUTIVE, JOINT
VENTURER, INVESTOR, CONSULTANT, AGENT, SALES REPRESENTATIVE, BROKER OR OTHER
PARTICIPANT) IN ANY COMPETITIVE BUSINESS OPERATING IN OR SOLICITING BUSINESS
FROM CGX’S MARKET, WITHOUT REGARD TO (A) WHETHER THE COMPETITIVE BUSINESS HAS
ITS OFFICE OR OTHER BUSINESS FACILITIES WITHIN CGX’S MARKET, (B) WHETHER ANY OF
THE ACTIVITIES OF EXECUTIVE REFERRED TO ABOVE OCCUR OR ARE PERFORMED WITHIN
CGX’S MARKET OR (C) WHETHER EXECUTIVE RESIDES, OR REPORTS TO AN OFFICE, WITHIN
CGX’S MARKET.

 


9.             NO INTERFERENCE WITH THE BUSINESS.  IN CONSIDERATION FOR THE
BENEFITS RECEIVED BY EXECUTIVE PURSUANT TO THIS AGREEMENT, DURING THE
NONCOMPETITION PERIOD, EXECUTIVE SHALL NOT:

 


(A)           DIRECTLY OR INDIRECTLY SOLICIT, INDUCE OR INTENTIONALLY INFLUENCE
ANY THIRD PARTY SALES REPRESENTATIVE, AGENT, SUPPLIER, LENDER, LESSOR OR ANY
OTHER PERSON WHICH HAS A BUSINESS RELATIONSHIP WITH CGX AND/OR ANY AFFILIATE OR
WHICH HAD ON THE DATE OF THIS AGREEMENT A BUSINESS RELATIONSHIP WITH CGX AND/OR
ANY AFFILIATE TO DISCONTINUE, REDUCE THE EXTENT OF, DISCOURAGE THE DEVELOPMENT
OF OR OTHERWISE HARM SUCH RELATIONSHIP WITH CGX AND/OR ANY AFFILIATE;

 


(B)           DIRECTLY OR INDIRECTLY ATTEMPT TO INDUCE ANY KNOWN CUSTOMER TO
TERMINATE ANY CONTRACT OR OTHERWISE DIVERT FROM CGX AND/OR ANY AFFILIATE ANY
TRADE OR BUSINESS BEING CONDUCTED BY ANY SUCH CUSTOMER WITH CGX AND/OR ANY
AFFILIATE OR DIRECTLY OR INDIRECTLY ATTEMPT TO SOLICIT, INDUCE OR INTENTIONALLY
INFLUENCE ANY PROSPECTIVE OR PAST CUSTOMER OF CGX AND/OR ANY AFFILIATE TO
DISCONTINUE, REDUCE THE EXTENT OF, OR NOT CONDUCT BUSINESS WITH CGX AND/OR ANY
AFFILIATE;

 


(C)           DIRECTLY OR INDIRECTLY RECRUIT, SOLICIT, INDUCE OR INFLUENCE ANY
EXECUTIVE, EMPLOYEE OR SALES AGENT OF CGX AND/OR ANY AFFILIATE TO DISCONTINUE
SUCH SALES, EMPLOYMENT OR AGENCY RELATIONSHIP WITH CGX AND/OR ANY SUCH
AFFILIATE;

 


(D)           EMPLOY, SEEK TO EMPLOY OR CAUSE ANY OTHER PERSON OR ENTITY TO
EMPLOY OR SEEK TO EMPLOY AS A SALES REPRESENTATIVE OR EXECUTIVE ANY PERSON WHO
IS THEN (OR WAS AT ANY TIME SINCE THE EFFECTIVE DATE) EMPLOYED BY CGX AND/OR ANY
OF THE AFFILIATES; OR

 


(E)           DIRECTLY OR INDIRECTLY DENIGRATE OR IN ANY MANNER UNDERTAKE TO
DISCREDIT CGX, ANY AFFILIATE OR ANY SUCCESSOR THEREOF OR ANY PERSON, OPERATION
OR ENTITY ASSOCIATED WITH CGX OR ANY AFFILIATE.

 


10.           NO DISCLOSURE OF CONFIDENTIAL INFORMATION.  EXECUTIVE SHALL NOT
DIRECTLY OR INDIRECTLY KNOWINGLY DISCLOSE TO ANYONE OR USE OR OTHERWISE EXPLOIT
FOR EXECUTIVE’S OWN BENEFIT OR FOR THE BENEFIT OF ANYONE OTHER THAN CGX AND/OR
ANY OF THE AFFILIATES ANY CONFIDENTIAL INFORMATION.

 


11.           CONSIDERATION FOR RESTRICTIONS.  EXECUTIVE ACKNOWLEDGES THAT THE
RESTRICTIONS IMPOSED UNDER SECTIONS 3, 8, 9 AND 10 ARE SUPPORTED BY THE
CONSIDERATION TO BE RECEIVED BY EXECUTIVE PURSUANT TO THE TERMS OF THIS
AGREEMENT.

 


12.           PERMITTED ACTIVITIES.  THE RESTRICTIONS SET FORTH IN SECTIONS 3, 8
AND 9 OF THIS AGREEMENT SHALL NOT APPLY TO PERMITTED ACTIVITIES (AS DEFINED IN
SECTION 17 BELOW).

 


13.           REDUCTION OF RESTRICTIONS BY COURT ACTION.  IF THE LENGTH OF TIME,
TYPE OF ACTIVITY, GEOGRAPHIC AREA OR OTHER RESTRICTIONS SET FORTH IN THE
RESTRICTIONS OF SECTIONS 3, 8, 9 OR 10 ARE

 

--------------------------------------------------------------------------------


 


DEEMED UNREASONABLE IN ANY COURT PROCEEDING, THE PARTIES HERETO AGREE THAT THE
COURT MAY REDUCE SUCH RESTRICTIONS TO ONES IT DEEMS REASONABLE TO PROTECT THE
SUBSTANTIAL INVESTMENT OF CGX AND THE AFFILIATES IN THEIR BUSINESSES AND THE
GOODWILL ATTACHED THERETO.

 


14.           REMEDIES.  EXECUTIVE UNDERSTANDS THAT CGX AND THE AFFILIATES WILL
NOT HAVE AN ADEQUATE REMEDY AT LAW FOR THE BREACH OR THREATENED BREACH BY
EXECUTIVE OF ANY ONE OR MORE OF THE COVENANTS SET FORTH IN THIS AGREEMENT AND
AGREES THAT IN THE EVENT OF ANY SUCH BREACH OR THREATENED BREACH, CGX OR ANY
AFFILIATE MAY, IN ADDITION TO THE OTHER REMEDIES WHICH MAY BE AVAILABLE TO IT,
FILE A SUIT IN EQUITY TO ENJOIN EXECUTIVE FROM THE BREACH OR THREATENED BREACH
OF SUCH COVENANTS.  IN THE EVENT EITHER PARTY COMMENCES LEGAL ACTION TO ENFORCE
ITS OR HIS RIGHTS UNDER THIS AGREEMENT, THE PREVAILING PARTY IN SUCH ACTION
SHALL BE ENTITLED TO RECOVER ALL OF THE COSTS AND EXPENSES IN CONNECTION
THEREWITH, INCLUDING REASONABLE ATTORNEY’S FEES.

 


15.           TERMINATION.

 


(A)           THE “TERMINATION DATE” SHALL MEAN THE DATE IN WHICH THE FIRST OF
THE FOLLOWING OCCUR:

 


(I)            MARCH 31, 2011;

 


(II)           EXECUTIVE’S DEATH;

 


(III)          THE DISABILITY (AS DEFINED BELOW) OF EXECUTIVE;

 


(IV)          TERMINATION BY CGX OF EXECUTIVE FOR CAUSE (AS DEFINED BELOW);

 


(V)           TERMINATION BY CGX OF EXECUTIVE WITHOUT CAUSE;

 


(VI)          THE RESIGNATION OF EXECUTIVE FOR ANY REASON OTHER THAN GOOD REASON
(AS DEFINED BELOW), WHICH SHALL TAKE EFFECT IMMEDIATELY UPON CGX’S RECEIPT OF
SUCH RESIGNATION,

 


(VII)         THE RESIGNATION OF EXECUTIVE FOR GOOD REASON, WHICH SHALL TAKE
EFFECT IMMEDIATELY UPON CGX’S RECEIPT OF SUCH RESIGNATION; OR

 


(VIII)        A CHANGE IN CONTROL (AS DEFINED IN THE CHANGE IN CONTROL
AGREEMENT).

 

(each of clauses (i), (ii), (iii), (iv), (v), (vi), (vii) and (viii) are
referred to herein as a “Termination”).

 


(B)           IF A TERMINATION OCCURS PURSUANT TO CLAUSE (II), (III), (V) OR
(VII), THEN CGX SHALL (I) DELIVER OR PROVIDE TO EXECUTIVE OR EXECUTIVE’S ESTATE
(1) WITHIN FIVE DAYS FOLLOWING THE TERMINATION DATE, IN A LUMP-SUM PAYMENT,
EXECUTIVE’S BASE SALARY FOR THE PERIOD THROUGH THE EXPIRATION OF THIS AGREEMENT,
(2) NO LATER THAN THE FIRST JUNE 15 TO OCCUR AFTER THE TERMINATION DATE, THE
BONUS TO WHICH EXECUTIVE WOULD BE ENTITLED PURSUANT TO SECTION 5 AT THE END OF
THE FISCAL YEAR IN WHICH THE TERMINATION OCCURRED AND (3) IF EXECUTIVE SO
ELECTS, COBRA BENEFITS, PROVIDED, HOWEVER, THAT EXECUTIVE SHALL BE RESPONSIBLE
FOR THE COSTS THEREOF, AND (II) TAKE SUCH ACTION AS MAY BE REQUIRED TO
(1) ACCELERATE VESTING OF ANY THEN UNVESTED RS UNITS PROVIDED THAT EXECUTIVE IS
ELIGIBLE FOR


 

--------------------------------------------------------------------------------


 


RETIREMENT (AS DEFINED BELOW); (2) ISSUE SHARES OF THE COMPANY’S COMMON STOCK
PURSUANT TO ALL VESTED RS UNITS; AND (3) REMOVE ALL RESTRICTIONS IMPOSED IN
ACCORDANCE WITH SECTION 6 ON THE SALE OF SHARES OF COMMON STOCK UNDERLYING THE
OPTIONS FOR SHARES OF CGX COMMON STOCK HELD BY EXECUTIVE, WHETHER SUCH OPTIONS
HAVE BEEN EXERCISED BEFORE SUCH TERMINATION DATE OR ARE SUBSEQUENTLY EXERCISED.


 


(C)           IF A TERMINATION OCCURS PURSUANT TO CLAUSE (IV) OR (VI), THEN CGX
SHALL DELIVER TO EXECUTIVE (I) EXECUTIVE’S BASE SALARY THROUGH THE TERMINATION
DATE TO THE EXTENT NOT ALREADY PAID AND (II) ANY OTHER AMOUNTS EARNED, ACCRUED
OR OWING AS OF SUCH TERMINATION DATE, BUT NOT YET PAID BY CGX TO EXECUTIVE.  IN
ADDITION, (I) ALL RESTRICTIONS IMPOSED IN ACCORDANCE WITH SECTION 6 ON SHARES OF
CGX COMMON STOCK UNDERLYING OPTIONS HELD BY EXECUTIVE SHALL CEASE TO BE REMOVED
FROM AND AS OF THE TERMINATION DATE UNTIL MARCH 31, 2011, AT WHICH TIME SUCH
RESTRICTIONS SHALL BE REMOVED; (II) VESTING OF ANY THEN UNVESTED RS UNITS SHALL
BE ACCELERATED PROVIDED THAT EXECUTIVE IS ELIGIBLE FOR RETIREMENT; AND (III) THE
COMPANY SHALL ISSUE SHARES OF ITS COMMON STOCK PURSUANT TO ALL VESTED RS UNITS
(THE “RESTRICTED SHARES”) PROVIDED HOWEVER THAT A RESTRICTION ON THE SALE BY THE
EXECUTIVE OF THE RESTRICTED SHARES SHALL BE IN PLACE UNTIL MARCH 31, 2011.


 


(D)           IF A TERMINATION OCCURS PURSUANT TO CLAUSE (VIII), CGX SHALL
COMPLY WITH THE TERMS OF THE CHANGE IN CONTROL AGREEMENT.


 


(E)           TERMINATION OF EMPLOYMENT HEREUNDER SHALL NOT RELIEVE EXECUTIVE OF
HIS OBLIGATIONS UNDER SECTIONS 8 AND 9 HEREOF, NOTWITHSTANDING THE TERMINATION
OF EXECUTIVE’S COMPENSATION OR THE TERMINATION OF THE OTHER TERMS AND CONDITIONS
OF THIS AGREEMENT.  IN ADDITION, TERMINATION OF EMPLOYMENT HEREUNDER SHALL NOT
RELIEVE EXECUTIVE OF HIS OBLIGATIONS UNDER SECTION 10 HEREOF, WHICH ARE INTENDED
TO CONTINUE INDEFINITELY, NOTWITHSTANDING THE TERMINATION OF EXECUTIVE’S
COMPENSATION OR THE TERMINATION OF THE OTHER TERMS AND CONDITIONS OF THIS
AGREEMENT.  EXECUTIVE’S VIOLATION OF ANY OF HIS OBLIGATIONS UNDER SECTIONS 8, 9
OR 10 HEREOF SHALL RELIEVE CGX OF ITS OBLIGATION TO PAY ANY OF THE AMOUNTS OR
PROVIDE ANY OF THE BENEFITS AS CONTEMPLATED IN THIS AGREEMENT, INCLUDING THOSE
SET FORTH IN THIS SECTION 15, EXCEPT AS OTHERWISE REQUIRED BY LAW.


 


16.           GROSS-UP.


 


(A)           ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN THE
EVENT A PUBLIC ACCOUNTING FIRM SELECTED BY EXECUTIVE (THE “ACCOUNTING FIRM”)
SHALL DETERMINE THAT ANY PAYMENT, BENEFIT, OR DISTRIBUTION BY CGX TO EXECUTIVE
(WHETHER PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS
OF SECTION 15 OF THIS AGREEMENT OR OTHERWISE, BUT DETERMINED WITHOUT REGARD TO
ANY ADDITIONAL PAYMENTS REQUIRED UNDER THIS SECTION 16) (EACH A “PAYMENT”) IS
SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE, OR ANY INTEREST
OR PENALTIES ARE INCURRED BY EXECUTIVE WITH RESPECT TO SUCH EXCISE TAX (SUCH
EXCISE TAX, TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, ARE HEREINAFTER
COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THEN CGX SHALL PAY TO EXECUTIVE
AN ADDITIONAL PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT AFTER
PAYMENT BY EXECUTIVE OF ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED
WITH RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION, ANY INCOME TAXES
(AND ANY INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO), AND THE EXCISE
TAX IMPOSED UPON THE GROSS-UP PAYMENT, EXECUTIVE RETAINS AN AMOUNT OF THE
GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON THE PAYMENTS.


 

--------------------------------------------------------------------------------



 


(B)           SUBJECT TO THE PROVISIONS OF SECTION 16(C) BELOW, ALL
DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 16, INCLUDING WHETHER AND
WHEN A GROSS-UP PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP PAYMENT AND
THE ASSUMPTIONS TO BE UTILIZED IN ARRIVING AT SUCH DETERMINATION, SHALL BE MADE
BY THE ACCOUNTING FIRM WHICH SHALL PROVIDE DETAILED SUPPORTING CALCULATIONS BOTH
TO CGX AND EXECUTIVE AS SOON AS POSSIBLE FOLLOWING A REQUEST MADE BY EXECUTIVE
OR CGX.  ALL FEES AND EXPENSES OF THE ACCOUNTING FIRM SHALL BE BORNE SOLELY BY
CGX.  ANY GROSS-UP PAYMENT, AS DETERMINED PURSUANT TO THIS SECTION 16, SHALL BE
PAID BY CGX TO EXECUTIVE WITHIN FIVE (5) DAYS OF THE RECEIPT OF THE ACCOUNTING
FIRM’S DETERMINATION.  IF THE ACCOUNTING FIRM DETERMINES THAT NO EXCISE TAX IS
PAYABLE BY EXECUTIVE, IT SHALL FURNISH EXECUTIVE WITH A WRITTEN OPINION THAT
FAILURE TO REPORT THE EXCISE TAX ON EXECUTIVE’S APPLICABLE FEDERAL INCOME TAX
RETURN WOULD NOT RESULT IN THE IMPOSITION OF A NEGLIGENCE OR SIMILAR PENALTY. 
ANY DETERMINATION BY THE ACCOUNTING FIRM SHALL BE BINDING UPON CGX AND
EXECUTIVE.  AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF SECTION 4999 OF
THE CODE AT THE TIME OF THE INITIAL DETERMINATION BY THE ACCOUNTING FIRM
HEREUNDER, IT IS POSSIBLE THAT GROSS-UP PAYMENTS WHICH WILL NOT HAVE BEEN MADE
BY CGX SHOULD HAVE BEEN MADE (“UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS
REQUIRED TO BE MADE HEREUNDER.  IF CGX EXHAUSTS ITS REMEDIES PURSUANT TO
SECTION 16(C) BELOW AND EXECUTIVE THEREAFTER IS REQUIRED TO MAKE A PAYMENT OF
ANY EXCISE TAX, THE ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT OF THE
UNDERPAYMENT THAT HAS OCCURRED AND ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY PAID
BY CGX TO OR FOR THE BENEFIT OF EXECUTIVE.


 


(C)           EXECUTIVE SHALL NOTIFY CGX IN WRITING OF ANY CLAIM BY THE INTERNAL
REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD REQUIRE THE PAYMENT BY CGX OF THE
GROSS-UP PAYMENT.  SUCH NOTIFICATION SHALL BE GIVEN AS SOON AS PRACTICABLE BUT
NO LATER THAN TEN (10) BUSINESS DAYS AFTER EXECUTIVE IS INFORMED IN WRITING OF
SUCH CLAIM AND SHALL SET FORTH IN REASONABLE DETAIL THE NATURE OF SUCH CLAIM AND
THE DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE PAID.  EXECUTIVE SHALL NOT PAY
SUCH CLAIM PRIOR TO THE EXPIRATION OF THE TEN-DAY PERIOD FOLLOWING THE DATE ON
WHICH EXECUTIVE GIVES SUCH NOTICE TO CGX (OR SUCH SHORTER PERIOD ENDING ON THE
DATE THAT ANY PAYMENT OF TAXES WITH RESPECT TO SUCH CLAIM IS DUE).  IF CGX
NOTIFIES EXECUTIVE IN WRITING PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT IT
DESIRES TO CONTEST SUCH CLAIM, EXECUTIVE SHALL:


 


(I)            GIVE CGX ANY INFORMATION REASONABLY REQUESTED BY CGX RELATING TO
SUCH CLAIM,


 


(II)           TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS CGX
SHALL REASONABLY REQUEST IN WRITING FROM TIME TO TIME, INCLUDING, WITHOUT
LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY AN
ATTORNEY REASONABLY SELECTED BY CGX,


 


(III)          COOPERATE WITH CGX IN GOOD FAITH TO EFFECTIVELY CONTEST SUCH
CLAIM, AND


 


(IV)          PERMIT CGX TO PARTICIPATE IN ANY PROCEEDINGS RELATING TO SUCH
CLAIM;

 

provided, however, that CGX shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in

 

--------------------------------------------------------------------------------


 

connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 16(c), CGX shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as CGX shall determine;
provided further, that if CGX directs Executive to pay such claim and sue for a
refund, CGX shall advance the amount of such payment to Executive on an
interest-free basis and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and provided
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. 
Furthermore, CGX’s control of the contest shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and Executive
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.


 


(D)           IF, AFTER THE RECEIPT BY EXECUTIVE OF AN AMOUNT ADVANCED BY CGX
PURSUANT TO THIS SECTION 16, EXECUTIVE BECOMES ENTITLED TO RECEIVE, AND
RECEIVES, ANY REFUND WITH RESPECT TO SUCH CLAIM, EXECUTIVE SHALL (SUBJECT TO
CGX’S COMPLYING WITH THE REQUIREMENTS OF THIS SECTION 16) PROMPTLY PAY TO CGX
THE AMOUNT OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR CREDITED THEREON
AFTER TAXES APPLICABLE THERETO).  IF, AFTER THE RECEIPT BY EXECUTIVE OF ANY
AMOUNT ADVANCED BY CGX PURSUANT TO SECTION 16, A DETERMINATION IS MADE THAT
EXECUTIVE SHALL NOT BE ENTITLED TO ANY REFUND WITH RESPECT TO SUCH CLAIM AND CGX
DOES NOT NOTIFY EXECUTIVE IN WRITING OF ITS INTENT TO CONTEST SUCH DENIAL OF
REFUND PRIOR TO THE EXPIRATION OF THIRTY (30) DAYS AFTER SUCH DETERMINATION,
THEN SUCH ADVANCE SHALL BE FORGIVEN AND SHALL NOT BE REQUIRED TO BE REPAID AND
THE AMOUNT OF SUCH ADVANCE SHALL OFFSET, TO THE EXTENT THEREOF, THE AMOUNT OF
GROSS-UP PAYMENT REQUIRED TO BE PAID.


 


17.           DEFINITIONS.  AS USED IN THIS AGREEMENT, TERMS DEFINED IN THE
PREAMBLE AND RECITALS OF OR ELSEWHERE IN THIS AGREEMENT SHALL HAVE THE MEANINGS
SET FORTH THEREIN AND THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH
BELOW:


 


(A)           AFFILIATE OR AFFILIATES SHALL MEAN AND REFER TO ANY DIRECT OR
INDIRECT SUBSIDIARIES OF CGX, OR ANY OTHER ENTITY OR ENTITIES THROUGH WHICH CGX
OR ANY SUBSIDIARY OF CGX MAY CONDUCT CGX’S LINE OF BUSINESS.


 

--------------------------------------------------------------------------------


 


(B)           CAUSE SHALL MEAN AND INCLUDE WITHOUT LIMITATION (I) THE INABILITY
OF EXECUTIVE TO PERFORM HIS DUTIES HEREUNDER DUE TO A LEGAL IMPEDIMENT,
INCLUDING WITHOUT LIMITATION, THE ENTRY AGAINST EXECUTIVE OF AN INJUNCTION,
RESTRAINING ORDER OR OTHER TYPE OF JUDICIAL JUDGMENT, DECREE OR ORDER WHICH
WOULD PREVENT OR HINDER EXECUTIVE FROM PERFORMING HIS DUTIES; (II) THE WILLFUL
FAILURE BY EXECUTIVE TO FOLLOW MATERIAL CGX POLICIES OR THE WILLFUL DISREGARD OF
THE REASONABLE AND MATERIAL INSTRUCTIONS OF THE BOARD OF DIRECTORS WITH RESPECT
TO THE PERFORMANCE OF EXECUTIVE’S DUTIES, OTHER THAN ANY FAILURE NOT OCCURRING
IN BAD FAITH THAT IS REMEDIED BY EXECUTIVE PROMPTLY AFTER RECEIPT OF NOTICE
THEREOF FROM CGX; (III) EXCESSIVE ABSENTEEISM, FLAGRANT NEGLECT OF WORK, SERIOUS
MISCONDUCT, CONVICTION OF A FELONY OR FRAUD; OR (IV) THE FAILURE OF EXECUTIVE TO
DEVOTE SUBSTANTIALLY ALL OF HIS FULL WORKING TIME AND ATTENTION TO PERFORMANCE
OF HIS DUTIES FOR CGX.


 


(C)           CHANGE IN CONTROL AGREEMENT SHALL MEAN THAT CERTAIN EMPLOYMENT AND
CHANGE IN CONTROL AGREEMENT DATED JULY 25, 2000, AS AMENDED ON FEBRUARY 13,
2006, BETWEEN CGX AND EXECUTIVE.


 


(D)           CGX’S LINE OF BUSINESS SHALL MEAN GENERAL COMMERCIAL PRINTING
SERVICES, INCLUDING DIGITAL IMAGING, OFFSET LITHOGRAPHY, COMPOSITION, ELECTRONIC
PREPRESS, BINDING AND FINISHING SERVICES, FULFILLMENT OF PRINTED MATERIALS AND
INCLUDES ANY PRODUCTS OR SERVICES MANUFACTURED, DEVELOPED OR DISTRIBUTED,
INCLUDING ELECTRONIC PRODUCTS AND SERVICES, AT ANY TIME BY CGX AND/OR THE
AFFILIATES BEFORE OR AFTER THE EFFECTIVE DATE.


 


(E)           CGX’S MARKET SHALL MEAN THE UNITED STATES;


 


(F)            COMPETITIVE BUSINESS SHALL MEAN ANY PERSON OR ENTITY ENGAGED IN A
BUSINESS THAT PRODUCES ANY OF THE PRODUCTS OR PERFORMS ANY OF THE SERVICES
COMPRISING CGX’S LINE OF BUSINESS.


 


(G)           CONFIDENTIAL INFORMATION SHALL MEAN TRADE SECRETS, CUSTOMER AND
SUPPLIER LISTS, MARKETING ARRANGEMENTS, BUSINESS PLANS, PROJECTIONS, FINANCIAL
INFORMATION, TRAINING MANUALS, PRICING MANUALS, PRODUCT AND SERVICE DEVELOPMENT
PLANS, MARKET STRATEGIES, INTERNAL PERFORMANCE STATISTICS AND OTHER
COMPETITIVELY SENSITIVE INFORMATION BELONGING TO AND CONCERNING CGX AND/OR ANY
OF THE AFFILIATES AND NOT GENERALLY KNOWN BY OR AVAILABLE TO THE PUBLIC, WHETHER
OR NOT IN WRITTEN OR TANGIBLE FORM, AS THE SAME MAY EXIST AT ANY TIME DURING THE
EMPLOYMENT PERIOD.


 


(H)           DISABILITY SHALL MEAN ANY ILLNESS, DISABILITY OR INCAPACITY OF
SUCH A CHARACTER AS TO RENDER EXECUTIVE UNABLE TO PERFORM HIS DUTIES (WHICH
DETERMINATION SHALL BE MADE BY THE BOARD OF DIRECTORS) FOR A TOTAL PERIOD OF ONE
HUNDRED EIGHTY (180) DAYS, WHETHER OR NOT SUCH DAYS ARE CONSECUTIVE, DURING ANY
CONSECUTIVE TWELVE (12) MONTH PERIOD.


 


(I)            ELIGIBLE FOR RETIREMENT SHALL MEAN ANY COMBINATION OF THE AGE OF
THE EXECUTIVE PLUS THE NUMBERS OF YEARS OF SERVICE TO THE COMPANY (INCLUDING
SERVICE PRECEDING THE EFFECTIVE DATE OF THIS AGREEMENT) THAT EQUAL OR EXCEEDS
THE NUMBER SEVENTY (70).


 


(J)            EFFECTIVE DATE SHALL MEAN THE EXECUTION DATE OF THIS AGREEMENT.


 

--------------------------------------------------------------------------------


 


(K)           EMPLOYMENT PERIOD SHALL MEAN THAT PERIOD OF TIME SET FORTH IN
SECTION 2 OF THIS AGREEMENT.


 


(L)            GOOD REASON SHALL MEAN (I) THE MATERIAL BREACH OF THIS AGREEMENT
BY CGX, OTHER THAN ANY FAILURE NOT OCCURRING IN BAD FAITH THAT IS REMEDIED BY
CGX PROMPTLY AFTER RECEIPT OF NOTICE THEREOF FROM EXECUTIVE,(II) THE
IMPLEMENTATION BY CGX OF A CONDITION TO EXECUTIVE’S CONTINUED EMPLOYMENT WITH
CGX THAT EXECUTIVE’S PRINCIPAL PLACE OF WORK BE CHANGED TO ANY LOCATION OUTSIDE
OF THE HOUSTON METROPOLITAN AREA OR (III) A MATERIAL DIMINUTION IN THE
EXECUTIVE’S DUTIES.


 


(M)          NONCOMPETITION PERIOD SHALL MEAN THE PERIOD BEGINNING ON THE
EFFECTIVE DATE AND ENDING (I) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR CAUSE
OR IF EMPLOYEE RESIGNS FOR ANY REASON OTHER THAN GOOD REASON, ON THE SECOND
ANNIVERSARY OF THE DATE OF SUCH TERMINATION OR RESIGNATION OR (II) IF
EXECUTIVE’S EMPLOYMENT IS TERMINATED WITHOUT CAUSE OR EXECUTIVE RESIGNS FOR GOOD
REASON, ON THE EARLIER OF (1) THE FIRST ANNIVERSARY OF THE DATE OF SUCH
TERMINATION OR RESIGNATION OR (2) MARCH 31, 2011.


 


(N)           PERMITTED ACTIVITIES SHALL MEAN (I) OWNING NOT MORE THAN 1% OF THE
OUTSTANDING SHARES OF A PUBLICLY-HELD COMPETITIVE BUSINESS WHICH HAS SHARES
LISTED FOR TRADING ON A SECURITIES EXCHANGE REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THROUGH THE AUTOMATED QUOTATION SYSTEM OF A REGISTERED
SECURITIES ASSOCIATION; (II) OWNING CAPITAL STOCK OF CGX; OR (III) THOSE
ACTIVITIES OR ACTIONS UNDERTAKEN BY EXECUTIVE, TO THE EXTENT, BUT ONLY TO THE
EXTENT, SUCH ACTIVITIES OR ACTIONS ARE EXPRESSLY APPROVED IN WRITING BY THE
BOARD OF DIRECTORS.


 


18.           NOTICES.  ALL NOTICES, DEMANDS OR OTHER COMMUNICATIONS REQUIRED OR
PROVIDED HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN
AND RECEIVED WHEN DELIVERED IN PERSON OR TRANSMITTED BY FACSIMILE TRANSMISSION
(TELECOPY), CABLE OR TELEX TO THE RESPECTIVE PARTIES OR SEVEN (7) DAYS AFTER
DISPATCH BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, ADDRESSED TO THE
PARTIES AT THE ADDRESSES SET FORTH BELOW OR AT SUCH OTHER ADDRESSES AS SUCH
PARTIES MAY DESIGNATE BY NOTICE TO THE OTHER PARTIES:

 

If to CGX:

 

Consolidated Graphics, Inc.

 

 

5858 Westheimer, Suite 200

 

 

Houston, Texas 77057

 

 

Attention: Chairman of the Compensation Committee

 

 

 

with a copy (which shall not

 

 

constitute notice) to:

 

R. Clyde Parker, Jr., Esq.

 

 

Winstead Sechrest & Minick P.C.

 

 

910 Travis, Suite 2400

 

 

Houston, Texas 77002

 

 

 

If to Executive:

 

Joe R. Davis

 

 

c/o Consolidated Graphics, Inc.

 

 

5858 Westheimer, Suite 200

 

 

Houston, Texas 77057


 

--------------------------------------------------------------------------------


 


19.           ASSIGNMENT.  CGX, BUT NOT EXECUTIVE, MAY ASSIGN OR DELEGATE ANY OF
ITS RIGHTS OR OBLIGATIONS HEREUNDER; PROVIDED, HOWEVER, THAT WITHOUT THE CONSENT
OF EXECUTIVE, CGX SHALL NOT BE RELIEVED OF ANY OF ITS OBLIGATIONS HEREUNDER AS A
RESULT OF ANY ASSIGNMENT TO A THIRD PARTY; PROVIDED, FURTHER, THAT AN ASSIGNMENT
MADE IN ACCORDANCE WITH THIS SECTION SHALL NOT CONSTITUTE A TERMINATION OF
EMPLOYMENT FOR PURPOSES OF THIS AGREEMENT.  THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF ANY ASSIGNEE THEREOF AND ANY SUCH ASSIGNEE SHALL BE
DEEMED SUBSTITUTED FOR CGX UNDER THE TERMS OF THIS AGREEMENT AND ALL REFERENCES
TO THE “CGX” SHALL BE DEEMED TO MEAN SUCH ASSIGNEE.  AS USED IN THIS AGREEMENT,
THE TERM “ASSIGNEE” SHALL INCLUDE ANY AFFILIATE OR PERSON, FIRM, PARTNERSHIP,
CORPORATION OR CGX WHICH AT ANY TIME, WHETHER BY MERGER, PURCHASE OR OTHERWISE,
ACQUIRES ALL OF THE CAPITAL STOCK OR SUBSTANTIALLY ALL OF THE ASSETS OR BUSINESS
OF CGX, AND ANY ASSIGNEE OR SUCCESSOR THEREOF.


 


20.           NO MITIGATION OBLIGATION.  CGX HEREBY ACKNOWLEDGES THAT IT WILL BE
DIFFICULT, AND MAY BE IMPOSSIBLE, FOR EXECUTIVE TO FIND REASONABLY COMPARABLE
EMPLOYMENT FOLLOWING THE TERMINATION DATE AND THAT THE NONCOMPETITION COVENANTS
CONTAINED IN SECTIONS 8 AND 9 HEREOF WILL FURTHER LIMIT THE EMPLOYMENT
OPPORTUNITIES FOR EXECUTIVE.  ACCORDINGLY, THE PARTIES HERETO EXPRESSLY AGREE
THAT THE PAYMENT OF ALL SUCH AMOUNTS AND THE PROVISION OF ALL SUCH BENEFITS BY
CGX TO EXECUTIVE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT WILL BE
LIQUIDATED DAMAGES, AND THAT EXECUTIVE SHALL NOT BE REQUIRED TO MITIGATE THE
AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS AGREEMENT BY SEEKING OTHER EMPLOYMENT
OR OTHERWISE, NOR SHALL ANY PROFITS, INCOME, EARNINGS OR OTHER BENEFITS FROM ANY
SOURCE WHATSOEVER CREATE ANY MITIGATION, OFFSET, REDUCTION OR ANY OTHER
OBLIGATION ON THE PART OF EXECUTIVE HEREUNDER OR OTHERWISE.


 


21.           AMENDMENT AND MODIFICATION.  NO AMENDMENT OR MODIFICATION OF THE
TERMS OF THIS AGREEMENT SHALL BE BINDING UPON EITHER PARTY UNLESS REDUCED TO
WRITING AND SIGNED BY EXECUTIVE AND A DULY APPOINTED OFFICER OF CGX.


 


22.           GOVERNING LAW.  THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS
HEREUNDER, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.


 


23.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ANY ONE OF WHICH SHALL BE DEEMED THE ORIGINAL WITHOUT REFERENCE TO
THE OTHERS.


 


24.           SEVERABILITY.  IF ANY PROVISION OR PORTION OF THIS AGREEMENT SHALL
BE DETERMINED TO BE INVALID OR UNENFORCEABLE FOR ANY REASON, THE REMAINING
PROVISIONS AND PORTIONS OF THIS AGREEMENT SHALL BE UNAFFECTED THEREBY AND SHALL
REMAIN IN FULL FORCE AND EFFECT TO THE FULLEST EXTENT PERMITTED BY LAW.


 


25.           EFFECTIVE DATE.  THIS AGREEMENT SHALL BECOME EFFECTIVE ONLY UPON
AND AS OF THE EFFECTIVE DATE.


 


26.           WAIVER.  THE FAILURE OF EITHER PARTY TO INSIST, IN ANY ONE OR MORE
INSTANCES, UPON PERFORMANCE OF THE TERMS OR CONDITIONS OF THIS AGREEMENT SHALL
NOT BE CONSTRUED AS A WAIVER OR RELINQUISHMENT OF ANY RIGHT GRANTED HEREUNDER OR
OF THE FUTURE PERFORMANCE OF ANY SUCH TERM, COVENANT OR CONDITION.


 


27.           CONSTRUCTION OF AGREEMENT.  HEADINGS OF THE SECTIONS IN THIS
AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT BE DEEMED TO HAVE ANY
SUBSTANTIVE EFFECT.  UNLESS THE CONTENTS OF THIS AGREEMENT OTHERWISE CLEARLY
REQUIRES, REFERENCES TO THE PLURAL INCLUDE THE


 

--------------------------------------------------------------------------------


 


SINGULAR AND THE SINGULAR INCLUDE THE PLURAL.  WHENEVER THE CONTEXT HERE
REQUIRES, THE MASCULINE SHALL REFER TO THE FEMININE, THE NEUTER SHALL REFER TO
THE MASCULINE OR FEMININE, THE SINGULAR SHALL REFER TO THE PLURAL, AND VICE
VERSA.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

EXECUTIVE:

 

 

 

 

 

/s/ JOE R DAVIS

 

 

JOE R. DAVIS

 

 

 

CGX:

 

 

 

CONSOLIDATED GRAPHICS, INC.

 

 

 

 

 

By:

/s/ G. Christopher Colville

 

 

Name: G. Christopher Colville

 

Title:   Executive Vice President

 

--------------------------------------------------------------------------------